This opinion is subject to administrative correction before final disposition.




                              Before
               STEPHENS, GERRITY, and DEERWESTER
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Dequan N. M C KENZIE
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202100148

                        Decided: 17 September 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Keaton H. Harrell

 Sentence adjudged 21 April 2021 by a special court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 112 days, and a bad-conduct dis-
 charge.

                           For Appellant:
                Commander Kyle C. Kneese, JAGC, USNR

                               For Appellee:
                            Brian K. Keller, Esq.
                United States v. McKenzie, NMCCA No. 202100148
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.




                                            2